Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a composition comprising a retinoic acid receptor inhibitor, or a retinoic X receptor inhibitor; and an immune checkpoint inhibitor, classified in A61K 31/many subclasses; and C07D, many classes and subclasses; and a method of treating a solid tumor comprising administering a combination of a retinoic acid receptor inhibitor, or a retinoic X receptor inhibitor; and an immune checkpoint inhibitor, classified in A61P 35/00. 
II. Claims 17-28, drawn to a composition comprising an inhibitor of an enzyme in the retinoic acid biosynthesis pathway and an immune checkpoint inhibitor, classified in A61K 31/many subclasses; and C07D, many classes and subclasses; and a method of treating a solid tumor comprising administering an inhibitor of an enzyme in the retinoic acid biosynthesis pathway and an immune checkpoint inhibitor, classified in A61P 35/00.
III. Claim 29, drawn to a method for selecting a patient having a solid tumor for treatment with a retinoic acid inhibitor, a retinoic X receptor inhibitor, or an inhibitor of an enzyme in the retinoic acid biosynthesis pathway comprising obtaining a tumor sample, detecting the level of expression of a retinoic acid regulated gene, and selecting the patient for treatment based on the expression level of the retinoic acid regulated gene, classified in G01N 33/574; G01N 2333/70567.
The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are drawn to compositions and methods of treating solid tumors which comprise different types of active agents. Invention I requires a retinoic acid receptor inhibitor, or a retinoic X receptor inhibitor,  while invention II requires an inhibitor of an enzyme in the retinoic acid biosynthesis pathway. The inhibitor of an enzyme in the retinoic acid biosynthesis pathway required for invention II is not present or required for invention I, thus the inventions require active agents having different mechanisms of action, as well as likely being highly structurally distinct due to their differences in biological activity. As such, the inventions are unrelated, because they require distinct and non-overlapping active agents.
Inventions I and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions comprise different active agents, because the immune checkpoint inhibitor required for invention I is absent from the claim of invention III. Moreover, the method steps required by invention III are completely absent from the claims of invention I, and the inventions are categorized in distinct, non-overlapping CPC classes/subclasses.
Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions comprise different active agents, as the immune checkpoint inhibitor required for invention II is absent from the claim of invention III. Moreover, the method steps required by invention III are completely absent from the claims of invention II, and the inventions are categorized in distinct, non-overlapping CPC classes/subclasses.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: inventions I and II as discussed previously require different types of active agents, as invention I requires a retinoic acid receptor inhibitor, or a retinoic X receptor inhibitor, while invention II requires an enzyme in the retinoic acid biosynthesis pathway. Inventions I and III are notably distinct from each other because the immune checkpoint inhibitor required for invention I is not recited or required for invention III; additionally, the inventions are categorized in different CPC classes/subclasses, and invention III requires specific active steps not required by invention I. Inventions II and III are notably distinct from each other because the immune checkpoint inhibitor required for invention II is not recited or required for invention III; additionally the inventions are categorized in different CPC classes/subclasses, and invention III requires specific active steps not required by invention II. Undue examination burden exists in the absence of restriction because of the reasons discussed above, as well as the different inventions would necessitate distinct and non-overlapping text and/or structure searches. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species
This application contains claims directed to the following patentably distinct species of retinoic acid receptor inhibitors; retinoic X receptor inhibitors; immune checkpoint inhibitors; and inhibitors of an enzyme in the retinoic acid biosynthesis pathway. The species are independent or distinct because they possess biologically distinct functions and mechanisms of action, as well as structural diversity. In addition, these species are not obvious variants of each other based on the current record.

If invention I is elected, the following species elections are required:
a) Election of a single compound or agent as a retinoic acid receptor inhibitor, or a retinoic X receptor inhibitor; and 
b) Election of a single compound or agent as an immune checkpoint inhibitor.

If invention II is elected, the following species elections are required:
c) Election of a single compound or agent as an inhibitor of an enzyme in the retinoic acid biosynthesis pathway; and 
d) Election of a single compound or agent as an immune checkpoint inhibitor.

If invention III is elected, the following species election is required:
e) Election of a single compound or agent as a retinoic acid receptor inhibitor, a retinoic X receptor inhibitor, or an enzyme in the retinoic acid biosynthesis pathway. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, all claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species are structurally diverse, which would be expected to result in distinctness in other characteristics such as potency, bioavailability, solubility, etc. For instance, AGN 193109, BMS 195614, and LY 2955303 are retinoic acid inhibitors, however they are completely structurally distinct from each other; LY 2955303 has a core pyrazole ring bonded directly to a benzoic acid group, a structural feature lacking for AGN 193109 and BMS 195614. Moreover, BMS-195614 possesses a quinoline ring, which is absent for AGN 193109, and AGN 193109 has an ethyne group that is absent for the other mentioned retinoic acid receptor inhibitors. Similarly, retinoic X receptor inhibitors, which include, but are not in anyway limited to HX 531, PA 452, and UVI 3003 are also completely structurally distinct from each other, and as such would be expected to have many other non-overlapping characteristics. PA 452 has a pyrimidine-COOH group that is not present for HX 531 or UVI 3003, while HX 531 has a tetracyclic core ring that is completely absent for PA 452 and UVI 3003. Inhibitors of enzymes in the retinoic acid biosynthesis pathway are also structurally heterogeneous; examples of such inhibitors include citral, cyanamide, daidzin, nitroglycerin, and disulfiram, among many others. Citral is a monoterpenoid, while cyanamide, which is completely structurally unrelated to citral, is used as a fertilizer and pesticide. Nitroglycerin is also entirely structurally unrelated to citral and cyanamide, and is well known as a vasodilator. Undue examination burden exists in the absence of species election requirements because of the significant diversity of the species with regards to chemical structure, as well as other properties. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627